Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 1 of 29 PageID #: 621




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                     )
 MAGNOLIA MEDICAL TECHNOLOGIES,                      )
 INC.,                                               )
                                                     )
                           Plaintiff,                )
                                                     )          C.A. No.: 19-00097-CFC
                  v.                                 )
                                                     )
 KURIN, INC.,                                        )
                                                     )
                           Defendant.                )
                                                     )
                                                     )

                                [PROPOSED] SCHEDULING ORDER

          This __ day of ____________, 20__, the Court having conducted an initial Rule 16(b)

 scheduling conference pursuant to Local Rule 16.1 (b), and the parties having determined after

 discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

 or binding arbitration;

          IT IS ORDERED that:1

       1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this Order

 are set forth in the chart attached as Exhibit A.

       2. Rule 26(a)(1) Initial Disclosures. The parties, the parties shall make their initial

 disclosures required by Federal Rule of Civil Procedure 26(a)(1) on June 24, 2019.

       3. Disclosure of Asserted Claims and Infringement Contentions. Plaintiff shall serve on

 Defendant a “Disclosure of Asserted Claims and Infringement Contentions” no later than July




 1
     The parties have stipulated to certain case management deadlines and processes that are not in
       this Court’s standing scheduling order, and have made certain proposals. These additions are
       noted in yellow highlighting.
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 2 of 29 PageID #: 622




 17, 2019. The “Disclosure of Asserted Claims and Infringement Contentions” shall contain the

 following information:

                   (a) Each claim of each asserted patent that is allegedly infringed by each

                      Defendant, including for each claim the applicable statutory subsections of

                      35 U.S.C. §271 asserted;

                   (b) Separately for each asserted claim, each accused apparatus, product,

                      device, process, method, act, or other instrumentality (“Accused

                      Instrumentality”) of Defendant of which Plaintiff is aware. This

                      identification shall be as specific as possible. Each product, device, and

                      apparatus shall be identified by name or model number, if known. Each

                      method or process shall be identified by name, if known, or by any

                      product, device, or apparatus which, when used, allegedly results in the

                      practice of the claimed method or process;

                   (c) A chart identifying specifically where and how each limitation of each

                      asserted claim is found within each Accused Instrumentality, including for

                      each limitation that such party contends is governed by 35 U.S.C. § 112(f),

                      the identity of the structure(s), act(s), or material(s) in the Accused

                      Instrumentality that performs the claimed function;

                   (d) For each claim alleged to have been indirectly infringed, an identification

                      of any direct infringement and a description of the acts of the alleged

                      indirect infringer that contribute to or are inducing that direct

                      infringement. Insofar as alleged direct infringement is based on joint acts




                                                 2
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 3 of 29 PageID #: 623




                        of multiple parties, the role of each such party in the direct infringement

                        must be described;

                     (e) Whether each limitation of each asserted claim is alleged to be present

                        literally or under the doctrine of equivalents in the Accused

                        Instrumentality;

                     (f) For any patent that claims priority to an earlier application, the priority

                        date to which each asserted claim is alleged to be entitled;

                     (g) If Plaintiff wishes to preserve the right to rely, for any purpose, on the

                        assertion that its own or its licensee’s apparatus, product, device, process,

                        method, act, or other instrumentality practices the claimed invention,

                        Plaintiff shall identify, separately for each asserted claim, each such

                        apparatus, product, device, process, method, act, or other instrumentality

                        that incorporates or reflects that particular claim;

                     (h) The timing of the point of first infringement, the start of claimed damages,

                        and the end of claimed damages; and

                     (i) If Plaintiff alleges willful infringement, the basis for such allegation.

    4. Document Production Accompanying Disclosure of Asserted Claims and Infringement

 Contentions. With the “Disclosure of Asserted Claims and Infringement Contentions,” Plaintiff

 shall produce to Defendant or make available for inspection and copying:

               (a)      Documents (e.g., contracts, purchase orders, invoices, advertisements,

        marketing materials, offer letters, beta site testing agreements, and third party or joint

        development agreements) sufficient to evidence each discussion with, disclosure to, or




                                                    3
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 4 of 29 PageID #: 624




       other manner of providing to a third party, or sale of or offer to sell, or any public use of,

       the claimed invention prior to the date of application for the asserted patent(s);

                  (b) All documents evidencing the conception, reduction to practice, design,

                      and development of each claimed invention, which were created on or

                      before the date of application for the asserted patent(s) or the priority date

                      identified pursuant to paragraph 3(f) of this Order, whichever is earlier;

                  (c) A copy of the file history for each asserted patent;

                  (d) All documents evidencing ownership of the patent rights by Plaintiff;

                  (e) If Plaintiff identifies instrumentalities pursuant to paragraph 3(g) of this

                      Order, documents sufficient to show the operation of any aspects or

                      elements of such instrumentalities Plaintiff relies upon as embodying any

                      asserted claims;

                  (f) All agreements, including licenses, transferring an interest in any asserted

                      patent;

                  (g) All agreements that Plaintiff contends are comparable to a license that

                      would result from a hypothetical reasonable royalty negotiation;

                  (h) All agreements that otherwise may be used to support the Plaintiff’s

                      damages case;

                  (i) If Plaintiff identifies instrumentalities pursuant to paragraph 3(g) of this

                      Order, documents sufficient to show marking of such embodying accused

                      instrumentalities; and if Plaintiff wants to preserve the right to recover lost

                      profits based on such products, the sales, revenues, costs, and profits of

                      such embodying accused instrumentalities; and




                                                 4
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 5 of 29 PageID #: 625




                    (j) All documents comprising or reflecting a F/RAND commitment or

                        agreement with respect to the asserted patent(s).

 Plaintiff shall separately identify by production number the documents that correspond to each

 category set forth in this paragraph. Plaintiff’s production of a document as required by this

 paragraph shall not constitute an admission that such document evidences or is prior art under 35

 U.S.C. § 102.

    [Defendant’s Proposal: Determination of AIA Status. Whether the first-inventor-to-file

 provisions of the America Invents Act (“AIA”) apply to the patents-in-suit determines what

 qualifies as prior art. Compare pre-AIA 35 U.S.C. § 102, with AIA 35 U.S.C. § 102. Given the

 time-delay of patent prosecution, potential AIA patents are only now beginning to be litigated.

        To determine the AIA status of a patent, you need to determine whether it “contains or

 contained at any time” a claim having an “effective filing date” of March 16, 2013, or later. See

 AIA, Pub. L. No. 112–29, § 3(n)(1), 125 Stat. 284, 293 (2011). This question potentially

 requires an assessment of compliance with 35 U.S.C. §112 for claims including unasserted

 claims and claims that were pending after March 16, 2013, but that did not issue. Here, the

 Defendants have identified 112 issues throughout the asserted patents’ claims that raise the issue

 (among others) of whether the AIA prior art definitions apply.

        Thus, the defendant seeks a determination, before invalidity contentions, of the AIA

 status of the claims. Defendant proposes a process similar to the claim construction process,

 with an exchange of AIA status contentions, meet and confer, filing of stipulations where

 agreement is reached, and briefing and a hearing on AIA status where there is a dispute.]

    [Plaintiff’s Response: This issue is no different than any other factually intensive issue the

 jury will decide. Defendant improperly seeks an early summary judgment motion on alleged




                                                  5
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 6 of 29 PageID #: 626




 Section 112, ¶ 1 (i.e., written description) issues. Whether a claimed invention is supported by

 an adequate written description under § 112, ¶ 1, is a question of fact. In re Owens, 710 F.3d

 1362, 1366 (Fed. Cir. 2013) (“To be entitled to a parent’s effective filing date, a continuation

 must comply with the written description requirement of 35 U.S.C. § 112, ¶ 1. Whether a

 claimed invention is supported by an adequate written description under § 112, ¶ 1, is a question

 of fact that we review for substantial evidence.”).

    Because the question of written description is a fact question, it is unsuited for early

 resolution. The evaluation of written description requires “an objective inquiry into the four

 corners of the specification from the perspective of a person of ordinary skill in the art” to

 determine whether the specification shows that “the inventor actually invented the invention

 claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en

 banc). Thus, a finding of inadequate written description “typically … requires claim

 construction and expert testimony about what those skilled in the art would understand from the

 specification.” Blackbird Tech LLC v. Serv. Lighting & Elec., No. CV 15-53-RGA, 2015 WL

 12868236, at *1 (D. Del. Dec. 1, 2015) (Andrews, J.).]

    5. Invalidity Contentions. No later than August 30, 2019, Defendant shall serve on

 Plaintiff its “Invalidity Contentions” which shall contain the following information:

                (a)     The identity of each item of prior art that Defendant alleges anticipates

        each asserted claim or renders the claim obvious. Each prior art patent shall be identified

        by its number, country of origin, and date of issue. Each prior art publication shall be

        identified by its title, date of publication, and, where feasible, author and publisher. Each

        alleged sale or public use shall be identified by specifying the item offered for sale or

        publicly used or known, the date the offer or use took place or the information became




                                                   6
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 7 of 29 PageID #: 627




        known, and the identity of the person or entity which made the use or which made and

        received the offer, or the person or entity which made the information known or to whom

        it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be

        identified by providing the name of the person(s) from whom and the circumstances

        under which the invention or any part of it was derived. For pre-AIA claims, prior art

        under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or

        entities involved in and the circumstances surrounding the making of the invention before

        the patent applicant(s);

                   (b) Whether each item of prior art anticipates each asserted claim or renders it

                       obvious. If obviousness is alleged, an explanation of why the prior art

                       renders the asserted claim obvious, including an identification of any

                       combinations of prior art showing obviousness;

                   (c) A chart identifying specifically where and how in each alleged item of

                       prior art each limitation of each asserted claim is found, including for each

                       limitation that such party contends is governed by 35 U.S.C. § 112(f), the

                       identity of the structure(s), act(s), or material(s) in each item of prior art

                       that performs the claimed function; and

                   (d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

                       35 U.S.C. § 112(b), or lack of enablement or insufficient written

                       description under 35 U.S.C. § 112(a) of any of the asserted claims.

    6. Document Production Accompanying Invalidity Contentions. With the “Invalidity

 Contentions,” Defendant shall produce or make available for inspection and copying:




                                                  7
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 8 of 29 PageID #: 628




                (a)      Source code, specifications, schematics, flow charts, artwork, formulas, or

        other documentation sufficient to show the operation of any aspects or elements of an

        Accused Instrumentality identified by the patent claimant in its chart produced pursuant

        to paragraph 3(c) of this Order;

                      (b) copy or sample of the prior art identified pursuant to paragraph 5(a) that

                         does not appear in the file history of the patent(s) at issue. To the extent

                         any such item is not in English, an English translation of the portion(s)

                         relied upon shall be produced;

                      (c) All agreements that Defendant contends are comparable to a license that

                         would result from a hypothetical reasonable royalty negotiation;

                      (d) Documents sufficient to show the sales, revenue, cost, and profits for

                         Accused Instrumentalities identified pursuant to paragraph 3(b) of this

                         Order for any period of alleged infringement; and

                      (e) All agreements that may be used to support the damages case of

                         Defendant.

 Defendant shall separately identify by production number the documents that correspond to each

 category set forth in this paragraph.

    7. Amendment to Contentions. Amendment of the Infringement Contentions or the

 Invalidity Contentions may be made only by order of the Court upon a timely showing of good

 cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-

 moving party, support a finding of good cause include (a) recent discovery of material prior art

 despite earlier diligent search and (b) recent discovery of nonpublic information about the

 Accused Instrumentality which was not discovered, despite diligent efforts, before the service of




                                                    8
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 9 of 29 PageID #: 629




 the Infringement Contentions. The duty to supplement discovery responses does not excuse the

 need to obtain leave of the Court to amend contentions.

    8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,

 and to amend or supplement the pleadings, shall be filed on or before December 16, 2019.

    9. Discovery.

               (a)     Discovery Cut Off. All discovery in this case shall be initiated so that it

        will be completed on or before July 17, 2020.

               (b)     Document Production. Document production shall be completed on or

        before April 15, 2020.

               (c)     Requests for Admission. A maximum of 100 requests for admission are

        permitted for each side.

               (d)     Interrogatories. A maximum of 25 interrogatories, including contention

        interrogatories, are permitted for each side.

               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Each side is

               limited to a total of 80 hours of taking testimony by deposition upon oral

               examination, not including expert depositions. Any individually scheduled

               deposition will count as a minimum of three hours.

                       ii.     Location of Depositions. Any party or representative (officer,

               director, or managing agent) of a party filing a civil action in this district court

               must ordinarily be required, upon request, to submit to a deposition at a place

               designated within this District. Exceptions to this general rule may be made by

               order of the Court or by agreement of the parties. A defendant who becomes a




                                                  9
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 10 of 29 PageID #: 630




                 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

                 having filed an action in this Court for the purpose of this provision. For

                 witnesses residing on the West Coast, the parties agree to conduct the deposition

                 on the West Coast.

                 (f)     Privilege Logs. The parties shall exchange privilege logs on or before

         May 15, 2020.

                 (g)     Default Standard for Discovery, Including Discovery of Electronically

         Stored Information. The parties agree to comply with the modified version of the

         Delaware Default Standard for Discovery, Including Discovery of Electronically Stored

         Information, attached as Exhibit B.

     10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and concise

  statements of facts. The Court will ignore any assertions of controverted facts and controverted

  legal principles not supported by a pinpoint citation to, as applicable: the record, an attachment

  or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel, 927 F.2d

  955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

     11. Application to Court for Protective Order. Should counsel find it will be necessary to

  apply to the Court for a protective order specifying terms and conditions for the disclosure of

  confidential information, counsel should confer and attempt to reach an agreement on a proposed

  form of order and submit it to the Court by June 27, 2019.

     Any proposed protective order must include the following paragraph:

                 Other Proceedings. By entering this order and limiting the
                 disclosure of information in this case, the Court does not intend to
                 preclude another court from finding that information may be
                 relevant and subject to disclosure in another case. Any person or
                 party subject to this order who becomes subject to a motion to
                 disclose another party's information designated as confidential



                                                   10
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 11 of 29 PageID #: 631




                 pursuant to this order shall promptly notify that party of the motion
                 so that the party may have an opportunity to appear and be heard
                 on whether that information should be disclosed.

     12. Disputes Relating to Discovery Matters and Protective Orders. Should counsel find they

  are unable to resolve a dispute relating to a discovery matter or protective order, the parties shall

  contact the Court’s Case Manager to schedule an in-person conference/argument.

                 (a)      Unless otherwise ordered, by no later than 72 hours prior to the

         conference/argument, the party seeking relief shall file with the Court a letter, not to

         exceed three pages, outlining the issues in dispute and the party’s position on those

         issues. The party shall submit as attachments to its letter (1) an averment of counsel that

         the parties made a reasonable effort to resolve the dispute and that such effort included

         oral communication that involved Delaware counsel for the parties, and (2) a draft order

         for the Court’s signature that identifies with specificity the relief sought by the party. The

         party shall file concurrently with its letter a motion that in no more than one paragraph

         sets forth the relief sought.

                       (b) By no later than 48 hours prior to the conference/argument, any party

                          opposing the application for relief may file a letter, not to exceed three

                          pages, outlining that party’s reasons for its opposition.

                       (c) Two hard copies of the parties’ letters and attachments must be provided

                          to the Court within one hour of e-filing the document(s). The hard copies

                          shall comply with paragraphs 10 and 14 of this Order.

                       (d) If a motion concerning a discovery matter or protective order is filed

                          without leave of the Court that does not comport with the procedures set

                          forth in this paragraph, the motion will be denied without prejudice to the




                                                    11
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 12 of 29 PageID #: 632




                         moving party’s right to bring the dispute to the Court through the

                         procedures set forth in this paragraph.

     13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the

  Clerk an original and two copies of the papers. A redacted version of any sealed document shall

  be filed electronically within seven days of the filing of the sealed document.

     14. Hard Copies. The parties shall provide to the Court two hard copies of all letters filed

  pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support of any

  such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of this

  Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers

  filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and

  attachment shall have page numbers of some sort such that a particular page of an exhibit or

  attachment can be identified by a page number. The parties shall take all practical measures to

  avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the

  text of exhibits and attachments they wish the Court to read. The parties are encouraged to

  include in an exhibit or attachment only the pages of the document in question that (1) identify

  the document (e.g., the first page of a deposition transcript or the cover page of a request for

  discovery) and (2) are relevant to the issue(s) before the Court.

     15. Claim Construction Issue Identification. On or before September 30, 2019, the parties

  shall exchange a list of those claim term(s)/phrase(s) that they believe need construction and will

  exchange their proposed claim construction of those term(s)/phrase(s) on October 7, 2019.

  These documents will not be filed with the Court. Subsequent to exchanging the proposed claim

  constructions, the parties will meet and confer no later than October 14, 2019 to prepare a Joint

  Claim Construction Chart to be filed no later than October 17, 2019. The Joint Claim




                                                    12
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 13 of 29 PageID #: 633




  Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

  cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

  and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

  should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include

  each party’s proposed construction of the disputed claim language with citation(s) only to the

  intrinsic evidence in support of their respective proposed constructions. A separate text-

  searchable PDF of each of the patent(s) in issue as well as those portions of the intrinsic record

  relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

  the parties shall not provide argument. Each party shall file concurrently with the Joint Claim

  Construction Chart a “Motion for Claim Construction” that requests the Court to adopt the claim

  construction position(s) of that party set forth in the Joint Claim Construction Chart. The motion

  shall not contain any argument and shall simply state that the party “requests that the Court adopt

  the claim construction position[s] of [the party] set forth in the Joint Claim Construction Chart

  (D.I. [ ]).”

      16. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief, not

  to exceed 5,500 words, on November 22, 2019. The Defendant shall serve, but not file, its

  answering brief, not to exceed 8,250 words, on January 6, 2020. The Plaintiff shall serve, but

  not file, its reply brief, not to exceed 5,500 words, on January 21, 2020. The Defendant shall

  serve, but not file, its sur-reply brief, not to exceed 2,750 words, on February 4, 2020. The text

  for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must

  include a certification by counsel that the brief complies with the type and number limitations set

  forth above. The person who prepares the certification may rely on the word count of the word-

  processing system used to prepare the brief.




                                                   13
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 14 of 29 PageID #: 634




     No later than February 11, 2020, the parties shall file a Joint Claim Construction Brief. The

  parties shall copy and paste their untitled briefs into one brief, with their positions on each claim

  term in sequential order, in substantially the form below.

                              JOINT CLAIM CONSTRUCTION BRIEF
                I.       Agreed-upon Constructions

               II.       Disputed Constructions

                         A.      [TERM 1]

                                 1.      Plaintiffs Opening Position
                                 2.      Defendant's Answering Position
                                 3.      Plaintiffs Reply Position
                                 4.      Defendant's Sur-Reply Position

                         B.      [TERM 2]

                                 5.      Plaintiffs Opening Position
                                 6.      Defendant's Answering Position
                                 7.      Plaintiffs Reply Position
                                 8.      Defendant's Sur-Reply Position


     Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

  Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

  made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

  review such extrinsic evidence only if the Court is unable to construe the disputed claim terms

  based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584

  (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the

  briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and

  Joint Appendix shall comply with paragraphs 10 and 14 of this Order.



                                                   14
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 15 of 29 PageID #: 635




     17. Hearing on Claim Construction. Beginning at _____ on March ___, 2020, the Court will

  hear argument on claim construction. Absent prior approval of the Court (which, if it is sought,

  must be done by joint letter submission no later than the date on which answering claim

  construction briefs are due to be served), the parties shall not present testimony at the argument,

  and the argument shall not exceed a total of three hours.

     18. Disclosure of Expert Testimony.

                 (a)      Expert Reports. For the party with the initial burden of proof on the

         subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on

         or before September 4, 2020. The supplemental disclosure to contradict or rebut

         evidence on the same matter identified by another party is due on or before October 16,

         2020. Reply expert reports from the party with the initial burden of proof are due on or

         before November 6, 2020. No other expert reports will be permitted without either the

         consent of all parties or leave of the Court. Along with the submissions of the expert

         reports, the parties shall provide the dates and times of their experts’ availability for

         deposition. Depositions of experts shall be completed on or before December 18, 2020.

                       (b) Objections to Expert Testimony. To the extent any objection to expert

                          testimony is made pursuant to the principles announced in Daubert v.

                          Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated

                          in Federal Rule of Evidence 702, it shall be made by motion no later than

                          the deadline for dispositive motions set forth herein, unless otherwise

                          ordered by the Court.

     19. Case Dispositive Motions.




                                                   15
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 16 of 29 PageID #: 636




               (a)     No early motions without leave. All case dispositive motions, an opening

        brief, and affidavits, if any, in support of the motion shall be served and filed on or before

        February 5, 2021. No case dispositive motion under Rule 56 may be filed more than ten

        days before the above date without leave of the Court.

               (b)     Motions to be Filed Separately. A party shall not combine multiple

        motions seeking separate and distinct relief into a single motion.

              (c)      Word limits combined with Daubert motion word limits. Each party is

        permitted to file as many case dispositive motions as desired; provided, however, that

        each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a

        combined total of 10,000 words for all answering briefs, and a combined total of 5,000

        words for all reply briefs regardless of the number of case dispositive motions that are

        filed. In the event that a party files, in addition to a case dispositive motion, a Daubert

        motion to exclude or preclude all or any portion of an expert’s testimony, the total

        amount of words permitted for all case dispositive and Daubert motions shall be

        increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

        answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-

        point and in Times New Roman or a similar typeface. Each brief must include a

        certification by counsel that the brief complies with the type and number limitations set

        forth above. The person who prepares the certification may rely on the word count of the

        word-processing system used to prepare the brief.

               (d)     Concise Statement of Facts Requirement. Any motion for summary

        judgment shall be accompanied by a separate concise statement detailing each material

        fact as to which the moving party contends that there are no genuine issues to be tried




                                                  16
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 17 of 29 PageID #: 637




         that are essential for the Court’s determination of the summary judgment motion (not the

         entire case).2 Any party who opposes the motion shall file and serve with its opposing

         papers a separate document containing a single concise statement that admits or disputes

         the facts set forth in the moving party’s concise statement, as well as sets forth all

         material facts as to which it is contended there exists a genuine issue necessary to be

         litigated.

                 (e)    Focus of the Concise Statement. When preparing the separate concise

         statement, a party shall reference only the material facts that are absolutely necessary for

         the Court to determine the limited issues presented in the motion for summary judgment

         (and no others), and each reference shall contain a citation to a particular affidavit,

         deposition, or other document that supports the party’s interpretation of the material fact.

         Documents referenced in the concise statement may, but need not, be filed in their

         entirety if a party concludes that the full context would be helpful to the Court (e.g., a

         deposition miniscript with an index stating what pages may contain key words may often

         be useful). The concise statement shall particularly identify the page and portion of the

         page of the document referenced. The document referred to shall have relevant portions

         highlighted or otherwise emphasized. The parties may extract and highlight the relevant

         portions of each referenced document, but they shall ensure that enough of a document is

         attached to put the matter in context. If a party determines that an entire deposition

         transcript should be submitted, the party should consider whether a miniscript would be



  2
    A party does not satisfy the requirements of this paragraph by stating that an accused
  instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
  each material fact in its concise statement of facts. The concise statements of facts play an
  important gatekeeping role in the Court’s consideration of summary judgment motions.
  instrumentality


                                                   17
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 18 of 29 PageID #: 638




        preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms

        appearing in the transcript must be included, if it exists. When multiple pages from a

        single document are submitted, the pages shall be grouped in a single exhibit. Concise

        statements of fact shall comply with paragraphs 10 and 14 of this Order.

                 (f)    Word Limits for Concise Statement. The concise statement in support of

        or in opposition to a motion for summary judgment shall be no longer than 1,750 words.

        The text for each statement shall be 14-point and in Times New Roman or a similar

        typeface. Each statement must include a certification by counsel that the statement

        complies with the type and number limitations set forth above. The person who prepares

        the certification may rely on the word count of the word-processing system used to

        prepare the statement.

                 (g)    Affidavits and declarations. Affidavits or declarations setting forth facts

        and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to

        the concise statement (i.e., not briefs).

                 (h)    Scope of Judicial Review. When resolving motions for summary

        judgment, the Court shall have no independent duty to search and consider any part of the

        record not otherwise referenced in the separate concise statements of the parties. Further,

        the Court shall have no independent duty to review exhibits in their entirety, but rather

        will review only those portions of the exhibits specifically identified in the concise

        statements. Material facts set forth in the moving party’s concise statement will be

        deemed admitted unless controverted by a separate concise statement of the opposing

        party.




                                                    18
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 19 of 29 PageID #: 639




                 (i)     Hearing on Case Dispositive Motions and Daubert Motions. Beginning at

         ___ a.m. on April ___, 2021, the Court will hear argument on case dispositive motions

         and Daubert motions.

     20. Applications by Motion. Except as otherwise specified herein, any application to the

  Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7.1.1.

     21. Pretrial Conference. On July ____, 2021, the Court will hold a Rule 16(e) final pretrial

  conference in court with counsel beginning at ___ a.m. The parties shall file a joint proposed

  final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the third

  business day before the date of the final pretrial conference. Unless otherwise ordered by the

  Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

  preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

  paragraphs 10 and 14 of this Order.

     22. Motions in Limine. Motions in limine shall not be separately filed. All in limine requests

  and responses thereto shall be set forth in the proposed pretrial order. Each party shall be limited

  to three in limine requests, unless otherwise permitted by the Court. Each in limine request and

  any response shall contain the authorities relied upon; each in limine request may be supported

  by a maximum of three pages of argument and may be opposed by a maximum of three pages of

  argument, and the party making the in limine request may add a maximum of one additional page

  in reply in support of its request. If more than one party is supporting or opposing an in limine

  request, such support or opposition shall be combined in a single three-page submission (and, if

  the moving party, a single one-page reply). No separate briefing shall be submitted on in limine




                                                   19
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 20 of 29 PageID #: 640




  requests, unless otherwise permitted by the Court. Motions in limine shall comply with

  paragraphs 10 and 14 of this Order.

      23. Compendium of Cases. A party may submit with any briefing two courtesy copies of a

  compendium of the selected authorities on which the party would like the Court to focus. The

  parties should not include in the compendium authorities for general principles or uncontested

  points of law (e.g., the standards for summary judgment or claim construction). An authority that

  is cited only once by a party generally should not be included in the compendium. An authority

  already provided to the Court by another party should not be included in the compendium.

  Compendiums of cases shall not be filed electronically with the Court, but a notice of service of

  a compendium of cases shall be filed electronically with the Court. Compendiums shall comply

  with paragraph 14 of this Order.

      24. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried to a

  jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no

  later than 5:00 p.m. on the third business day before the date of the final pretrial conference. The

  parties shall submit simultaneously with filing each of the foregoing four documents in Word

  format to cfc_civil@ded.uscourts.gov.

      25. Trial. This matter is scheduled for a 7-day jury trial beginning at 9:30 a.m. on July

  ____, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to

  the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed,

  as counsel will be allocated a total number of hours in which to present their respective cases.

      26. ADR Process. This matter is referred to a magistrate judge to explore the possibility of

  alternative dispute resolution.




                                                    20
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 21 of 29 PageID #: 641




  _________________________________
  The Honorable Colm F. Connolly
  United States District Court Judge




                                       21
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 22 of 29 PageID #: 642




                            Exhibit A to Scheduling Order
                 Event                           Date               Source
Parties to Serve Initial Disclosures   June 24, 2019 (Mon)    Scheduling Order
                                                              ¶2
Parties to File Application for        June 27, 2019 (Thur)   Scheduling Order
Protective Order                                              ¶ 11
Plaintiff to Serve Infringement        July 17, 2019 (Wed)    Scheduling Order
Contentions and Make Initial                                  ¶¶ 3, 4
Required Document Production
Defendant to Serve Invalidity          Aug. 30, 2019 (Fri)    Scheduling Order
Contentions and Make Initial                                  ¶¶ 5, 6
Required Document Production
Parties to Identify Terms to be        Sept. 30, 2019 (Mon)   Scheduling Order
Construed                                                     ¶ 15
Parties to Exchange Proposed           Oct. 7, 2019 (Mon)     Scheduling Order
Constructions                                                 ¶ 15
Parties to Meet & Confer re Joint      Oct. 14, 2019 (Mon)    Scheduling Order
Claim Construction Chart                                      ¶ 15
Parties to File Joint Claim            Oct. 17, 2019 (Thur)   Scheduling Order
Construction Chart                                            ¶ 15
Plaintiff to Serve Opening Claim       Nov. 22, 2019 (Fri)    Scheduling Order
Construction Brief                                            ¶ 16
Joinder and Amendment of Pleadings     Dec. 16, 2019 (Mon)    Scheduling Order
Deadline                                                      ¶8
Defendant to Serve Answering Claim     Jan. 6, 2020 (Mon)     Scheduling Order
Construction Brief                                            ¶ 16
Plaintiff to Serve Reply Claim         Jan. 21, 2020 (Tue)    Scheduling Order
Construction Brief                                            ¶ 16
Defendant to Serve Sur-Reply Claim     Feb. 4, 2020 (Tue)     Scheduling Order
Construction Brief                                            ¶ 16
Parties to File Joint Claim            Feb. 11, 2020 (Tue)    Scheduling Order
Construction Brief                                            ¶ 16
Claim Construction Hearing             March __, 2020         Scheduling Order
                                                              ¶ 17
Parties to Substantially Complete      April 15, 2020 (Wed)   Scheduling Order
Document Production                                           ¶ 9(b)
Parties to Exchange Privilege Logs     May 15, 2020 (Fri)     Scheduling Order
                                                              ¶ 9(f)
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 23 of 29 PageID #: 643




Fact Discovery Cutoff                   July 17, 2020 (Fri)   Scheduling Order
                                                              ¶ 9(a)
Parties to Serve Opening Expert       Sept. 4, 2020 (Fri)     Scheduling Order
Reports                                                       ¶ 18(a)
Parties to Serve Rebuttal Expert      Oct. 16, 2020 (Fri)     Scheduling Order
Reports                                                       ¶ 18(a)
Parties to Serve Reply Expert Reports Nov. 6, 2020 (Fri)      Scheduling Order
                                                              ¶ 18(a)
Deadline for Expert Depositions to be   Dec. 18, 2020 (Fri)   Scheduling Order
Completed                                                     ¶ 18(a)
Parties to File Opening Briefs for      Feb. 5, 2021 (Fri)    Scheduling Order
Dispositive Motions and Daubert                               ¶¶ 18(b), 19(a)
Motions
Hearing on Dispositive Motions and      April __, 2021        Scheduling Order
Daubert Motions                                               ¶ 19(i)
Pretrial Conference                     July __, 2021         Scheduling Order
                                                              ¶ 21
Trial Start Date                        July __, 2021         Scheduling Order
                                                              ¶ 25
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 24 of 29 PageID #: 644



                               Exhibit B to Scheduling Order

               (Modified) DEFAULT STANDARD FOR DISCOVERY,
       INCLUDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                   ("ESI")

  1. General Provisions

         a. Cooperation. Parties are expected to reach agreements cooperatively on

  how to conduct discovery under Fed. R. Civ. P. 26-36. In the event that the parties are

  unable to agree on the parameters and/or timing of discovery, the following default

  standards shall apply until further order of the Court or the parties reach agreement.

         b. Proportionality. Parties are expected to use reasonable, good faith and

  proportional efforts to preserve, identify and produce relevant information.1 This

  includes identifying appropriate limits to discovery, including limits on custodians,

  identification of relevant subject matter, time periods for discovery and other

  parameters to limit and guide preservation and discovery issues.

         c. Preservation of Discoverable Information. A party has a common law

  obligation to take reasonable and proportional steps to preserve discoverable

  information in the party's possession, custody or control.

                (i) Absent a showing of good cause by the requesting party, the parties

  shall not be required to modify, on a going-forward basis, the procedures used by them

  in the ordinary course of business to back up and archive data; provided, however, that

  the parties shall preserve the non-duplicative discoverable information currently in their

  possession, custody or control.

                (ii) Absent a showing of good cause by the requesting party, the

  categories of ESI identified in Schedule A attached hereto need not be preserved. For


  1
    Information can originate in any form, including ESI and paper, and is not limited to
  information created or stored electronically
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 25 of 29 PageID #: 645


  avoidance of doubt, instant messages that are ordinarily printed or maintained in a

  server dedicated to instant messaging must be preserved and is deemed ESI that is

  subject to discovery pursuant to this order.

         d.     Privilege.

                (i) The parties are to confer on the nature and scope of privilege logs

  for the case, including whether categories of information may be excluded from any

  logging requirements and whether alternatives to document-by-document logs can

  be exchanged.

                (ii) With respect to information generated after the filing of the complaint,

  parties are not required to include any such information in privilege logs.

                (iii) Activities undertaken in compliance with the duty to preserve

  information are protected from disclosure and discovery under Fed. R. Civ. P.

  26(b)(3)(A) and (B).

                (iv) Parties shall confer on an appropriate non-waiver order

  under Fed. R. Evid. 502. Until a non-waiver order is entered, information

  that contains privileged matter or attorney work product shall be

  immediately returned if such information appears on its face to have been

  inadvertently produced or if notice is provided within 30 days of inadvertent

  production.

  2. Initial Disclosures. On the date ordered by the Court, each party shall

  disclose:

         a. Custodians. The 7 custodians (absent a showing of good cause for

  additional custodians) most likely to have discoverable information in their possession,

  custody or control, from the most likely to the least likely. The custodians shall be
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 26 of 29 PageID #: 646


  identified by name, title, role in the instant dispute, and the subject matter of the

  information.

           b. Non-custodial data sources.2 A list of the non-custodial data sources that

  are most likely to contain non-duplicative discoverable information for preservation and

  production consideration, from the most likely to the least likely.

  3. Specific E-Discovery Issues.

           a. On-site inspection of electronic media. Such an inspection shall not be

  permitted absent a demonstration by the requesting party of specific need and good

  cause.

           b. Temporal parameters. Absent a showing of good cause, ESI discovery

  shall be limited to a term of 6 years before the filing of the complaint, except that

  discovery related to asserted prior art or the conception and reduction to practice of

  the inventions claimed in any patent-in-suit shall not be so limited.

           c. Search methodology. The parties agree to use search terms to locate

  potentially responsive ESI. The proposing party will propose a list of no more than 15

  search terms (absent a showing of good cause for additional terms), and then the

  parties will work together in good faith to modify the search terms to target the

  information sought. Focused terms, rather than over-broad terms (e.g., product and

  company names), shall be employed. The producing party shall at least search (i) the

  non-custodial data sources identified in accordance with paragraph 3(b); and (ii)

  emails and other ESI maintained by the custodians identified in accordance with

  paragraph 3(a).



  2
   That is, a system or container that stores ESI, but over which an individual custodian
  does not organize, manage or maintain the ESI in the system or container (e.g.,
  enterprise system or database).
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 27 of 29 PageID #: 647


         d. Format. ESI and non-ESI shall be produced to the requesting party as text

  searchable image files (e.g., PDF or TIFF or JPG). When a text-searchable image file is

  produced, the producing party must preserve the integrity of the underlying ESI, i.e., the

  original formatting, the metadata (as noted below) and, where applicable, the revision

  history. The parties shall produce their information in the following format: single page

  PDF or JPG or TIFF images and associated multi-page text files containing extracted

  text or OCR with Concordance, Opticon, or Relativity load files containing all requisite

  information including relevant metadata. The requesting party shall inform producing

  party whether to provide Concordance, Opticon, or Relativity load files.

         d. Native files. The only files that should be produced in native format are files

  not easily converted to image format, such as Excel and Access files.

         e. Metadata fields. The parties are only obligated to provide the following

  metadata for all ESI produced, to the extent such metadata exists: Custodian, File

  Path, Native File Link, Text File Link, Full Text, Email Subject, Conversation Index,

  From, To, CC, BCC, Date Sent, Time Sent, Date Received, Time Received, File Type,

  File Name or File Subject, Author, Date, Date Created, Date Modified, MD5 Hash, File

  Size, File Extension, Control Number Begin, Control Number End, Attachment Range,

  Attachment Begin, and Attachment End (or the equivalent thereof).
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 28 of 29 PageID #: 648




                                       SCHEDULE A

  1. Deleted, slack, fragmented, or other data only accessible by forensics.

  2. Random access memory (RAM), temporary files, or other ephemeral data that are

  difficult to preserve without disabling the operating system.

  3. On-line access data such as temporary Internet files, history, cache, cookies, and

  the like.

  4. Data in metadata fields that are frequently updated automatically, such as last-

  opened dates.

  5. Back-up data that are substantially duplicative of data that are more

  accessible elsewhere.

  6. Voice messages.

  7. Instant messages that are not ordinarily printed or maintained in a server

  dedicated to instant messaging.

  8. Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g.,

  iPhone and Blackberry devices), provided that a copy of such mail is routinely

  saved elsewhere.

  9. Other electronic data stored on a mobile device, such as calendar or contact data or

  notes, provided that a copy of such information is routinely saved elsewhere.

  10. Logs of calls made from mobile devices.

  11. Server, system or network logs.

  12. Electronic data temporarily stored by laboratory equipment or attached

  electronic equipment, provided that such data is not ordinarily preserved as part of a

  laboratory report.
Case 1:19-cv-00097-CFC-CJB Document 20 Filed 06/14/19 Page 29 of 29 PageID #: 649




  13. Data remaining from systems no longer in use that is unintelligible on the systems

  in use.
